Citation Nr: 0218203	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for eye disability, 
claimed as eyesight problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to 
December 1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating action 
of the RO.  A notice of disagreement was received in June 
1999 and a statement of the case was issued in August 
1999.  A substantive appeal was received from the veteran 
in September 1999.  

In December 2000, the Board remanded the matter to the RO 
for additional development.  The issues before the Board 
at that time included a claim for service connection for a 
bilateral hearing loss.  In a May 2002 rating action, the 
RO granted service connection and assigned a 10 percent 
evaluation assigned for bilateral hearing loss.  As the 
grant of service connection constituted a full grant of 
the benefit sought regarding bilateral hearing loss, the 
appeal before the Board is now limited to the issue noted 
on the title page of this decision. 


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished.  

2.  There is no competent evidence of a medical nexus 
between any currently diagnosed eye condition and service, 
to include medical evidence of aggravation due to a 
superimposed injury or disease during service; in fact, 
the only medical opinion on the question of medical nexus 
militates against the claim.



CONCLUSION OF LAW

The criteria for service connection for eye disability are 
not met.  38 U.S.C.A. §§  1110, 1131, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the December 2000 remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished. 

As evidenced by the August 1999 statement of the case, the 
September 2002 supplemental statement of the case, and the 
Board's December 2000 remand, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., 
RO letters of January 2001, October 2001 and April 2002) 
have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In the April 
2002 letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions 
of the VCAA, but what the evidence the RO had recently 
obtained showed, or failed to show, and what information 
or evidence the veteran could provide in support of the 
claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has 
been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records, requesting 
medical records from treating physicians or providers whom 
the veteran had identified and provided signed 
authorization, and arranging for the veteran to undergo VA 
examinations, most recently at the request of the Board.  
Significantly, there is no indication that there is any 
existing pertinent evidence necessary for adjudication of 
the claim on appeal that has not been obtained.

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that service connection is warranted 
for an eye disability because he was exposed to an 
"exorbitant" amount of ultraviolet light when using the 
Mach 14 sighting mechanism while acting as a gunner on an 
anti-aircraft machine gun.

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
pre-existing injury or disease in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease 
or injury which was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (2002).  Thus, service 
connection will be established when a claimant has a 
current disability that is related to an injury or disease 
incurred (or aggravated) in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

Service medical records are silent for any findings or 
complaints regarding the eyes, to include vision problems.  
The report of a December 1947 separation examination noted 
that the veteran's vision was normal; no pertinent defects 
or interval history were noted.  

The veteran filed his initial claim for compensation in 
August 1998.  He was afforded a VA examination in December 
1998 at which time his chief complaint was a one-year 
history of blurry vision in his right eye.  The veteran 
reportedly wore glasses most of his life.  Following 
physical examination, the diagnoses included hyperopic 
astigmatism and presbyopia; asteroid hyalosis and early 
cataracts. 

When the Board initially reviewed the veteran's appeal in 
December 2000, it noted that the RO had denied service 
connection for eyesight problems on the basis that some of 
the diagnosed conditions were congenital/developmental 
disorders, but did not address all of the diagnosed eye 
disorders.  As such, the Board remanded the case for 
another examination.

VA outpatient treatment records associated with the claims 
folder include a May 2000 chart entry detailing an 
optometry appointment.  Current diagnoses included 
hyperopic astigmatism, lens changes affecting visual 
acuity, asteroid hyalosis and mild pressure changes.

Private treatment records consist of a January 2001 chart 
extract that included diagnoses of hyperopia, blepharitis 
and asteroid hyalosis.

The veteran was afforded a VA examination in August 2002, 
at which time he reported his concern that his eyes had 
been affected by ultraviolet rats while using a siting 
instrument on a machine gun during service.  He reported 
no other history of eye disease, eye operations or 
injuries.  The examiner did not have a visual field 
deficit; visual fields were full and "undiagnostic."  On 
slit lamp examination, the examiner noted a grade 1+ 
nuclear sclerotic cataract in both eyes.  Asteroid 
hyalosis, both eyes, was noted on funduscopic examination.  
Following physical examination, the examiner commented 
that "[i]t is less likely or not," that the veteran 
suffered any disability while looking through the siting 
instrument.  The examiner noted that the veteran did not 
present with any evidence of prior eye injuries in that 
there was no evidence of any damage to the eye as a result 
of looking through that instrument.  The grade 1+ nuclear 
sclerotic cataract was noted to be a result of normal 
aging changes and unrelated to his military service.

The medical evidence includes current diagnoses of 
astigmatism and presbyopia; asteroid hyalosis, blepharitis 
and cataracts.  Under 38 C.F.R. § 3.303(c), congenital or 
developmental abnormalities, to include refractive error 
of the eye, are not considered diseases or injuries within 
the meaning of applicable legislation governing the awards 
of compensation benefits.  As presbyopia and astigmatism 
are developmental conditions or refractive error, those 
conditions are not "diseases" or "injuries" for the 
purposes of service connection.  See Parker v. Derwinski, 
1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 
357, 364 (1992).  While service connection may be granted, 
in limited circumstances, for disability due to 
aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)), there is no evidence 
whatsoever that such occurred in this case.  As indicated 
above, the veteran's service medical records are silent 
for any findings or complaints regarding the eyes.

Moreover, the Board emphasizes that with regard to any of 
the veteran's currently diagnosed eye conditions, there 
simply is no competent medical evidence to indicate that 
the conditions are in any way related to service.  In 
fact, the only competent medical evidence on the question 
of medical nexus militates against the claim.  In August 
2002, the VA examiner specifically indicated that, based 
on the examination, review of the veteran's history and 
consideration of his contentions, it was not at least as 
likely as not that the veteran suffered any eye disability 
during service.  Significantly, the veteran has neither 
presented nor alluded to the existence of any contrary 
medical opinion.  

The Board has considered the veteran's assertions; 
however, as a layperson without the appropriate medical 
training and expertise, he is not competent to offer a 
probative opinion on a medical matter, such as the 
etiology of any of his current eye conditions.  See, e.g., 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  

For these reasons, the claim for service connection for 
eye disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 



ORDER

Service connection for eye disability, claimed as eyesight 
problems, is denied.




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

